Citation Nr: 1453818	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bone spurs of the bilateral feet, to include heel spurs and calcaneal spurs.  

2.  Entitlement to service connection for plantar fasciitis of the bilateral feet.  

3.  Entitlement to service connection for hallux valgus deformities of the bilateral feet.  

4.  Entitlement to service connection for tendonitis of the right foot.  

5.  Entitlement to service connection for degenerative arthritis of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  This included service within the Republic of Vietnam from March 1969 to February 1970 and the award of the Bronze Star with Oak Leaf Cluster and "V" device.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  Following that hearing, the Board remanded the case in March 2013 and April 2014 for obtaining the Veteran's outstanding treatment records and VA examinations.  The case has since been returned to the Board for appellate review.  

This case was initially certified to the Board by the RO as a claim of entitlement to service connection for a bilateral foot disorder.  However, as the evidence suggests that several disorders have affected the Veteran's feet at various points in time, the Board concludes that bifurcating the claim of entitlement to service connection for a bilateral foot disorder into separate issues of service connection for bone spurs, plantar fasciitis, hallux valgus, tendonitis, and degenerative arthritis is the most appropriate way of to handle the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's January 2013 hearing is of record in Virtual VA.  The Veteran's Virtual VA file also includes records from the Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) for treatment from June 2005 to July 2011 and July 2011 to January 2013; however, the RO considered the earlier records in a July 2012 statement of the case, and the Agency of Original Jurisdiction (AOJ) reviewed the latter records in a July 2013 supplemental statement of the case.

The issue of entitlement to service connection for degenerative arthritis of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bone spurs of the bilateral feet are not related to service.  

2.  The evidence of record demonstrates that the Veteran's plantar fasciitis of the bilateral feet are not related to service.  

3.  The evidence of record demonstrates that the Veteran's hallux valgus deformities of the bilateral feet are not related to service.  

4.  The evidence of record demonstrates that the Veteran's tendonitis of the right foot is not related to service.  


CONCLUSIONS OF LAW

1.  Bone spurs of the bilateral feet are not related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Plantar fasciitis of the bilateral feet is not related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Hallux valgus deformities of the bilateral feet are not related to service injuries.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  Tendonitis of the right foot is not related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the VA's duty to notify was satisfied by the RO's May 2011 letter, which fully addressed all notice elements and was sent to the Veteran prior to the May 2011 initial adjudication of his claim.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the STRs, VA outpatient treatment records, private treatment records, and the reports of VA examinations.  The Veteran also submitted lay statements, and provided testimony at a Board hearing.  On Remand, the Veteran had the opportunity to identify any additional, outstanding records pertinent to the claims being decided herein, but did not indicate that there are any records that have not already been requested or obtained.  

The Veteran was afforded VA examinations in May 2011, May 2013, and June 2014.  The June 2014 VA examiner further offered an addendum opinion in July 2014, and the AOJ sought an independent medical opinion in September 2014.  The Board finds the September 2014 independent opinion is adequate as it was provided by a medical professional, in this case a podiatrist, who had reviewed the claims file, including the history solicited from the Veteran by the earlier examiners, and the reports created by those examiners based on their examinations of the Veteran.  The September 2014 podiatrist provided an opinion and rationale based upon an accurate recitation of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  A VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative specified that while he had received treatment from a Dr. W in Victoria, Texas after service; Dr. W has died, and the treatment records were thus unavailable.  He further reported private treatment with Dr. MRS who performed his May 2003 and December 2009 surgeries.  Those surgical records are in the Veteran's VBMS file.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the Veteran's in-service injury while stationed in Germany, treatment by medics and diagnosis for a bone spur at that time, intermittent symptoms since service, and treatment since service through private physicians.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board also finds that the AOJ has complied with the Board's March 2013 and April 2014 remand directives.  In April 2013, the AOJ scheduled the Veteran for his May 2013 VA examination.  In May 2014, the AOJ gave the Veteran the opportunity to identify any outstanding private treatment records and further obtained his outstanding Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) treatment records.  In June 2014, the AOJ scheduled the Veteran for his most recent VA examination, which he attended later that month.  The AOJ further sought the July 2014 addendum opinion from the June 2014 VA examiner and the September 2014 independent medical opinion.  The Veteran did not respond to the AOJ's May 2014 request for his authorization to release any further private treatment records, and the AOJ therefore readjudicated the claim in October 2014 prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran contends that he has a disability affecting his bilateral feet as the residual of Achilles tendonitis and bone spurs in-service.  Specifically, he testified that he suffered from pain in his feet while stationed in Germany, and that his motor sergeant sent him to the medics for treatment.  The medics diagnosed the injury as bone spur, and assigned him limited duty.  The Veteran further testified as to intermittent symptoms of pain in the heel of his feet that has come and gone since service, and that he walks up on the balls of his feet to favor his heels.  He finally asserted that he still has dull aching around his ankles, but that this pain has been worse in the past.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show a March 1967 entry for treatment of right heel pain diagnosed as Achilles bursitis.  However, May 1968 and March 1971 examination reports listed normal feet and lower extremities.  At the time of the May 1968 examination, the Veteran reported a medical history without any broken bones, lameness, arthritis, or foot trouble.  The Veteran certified in July 1971 that his separation examination in March 1971 had been more than 3 days prior to his departure from the place of his separation, and that there had been no change in his medical condition since that examination.  Otherwise, the STRs show only right foot blisters and callouses in August 1970.  

As discussed above, the Veteran testified to post-service treatment with Dr. W in Victoria, Texas.  However, he clarified to the June 2014 VA examiner that he saw Dr. W in the 1990's.  The earliest post-service treatment records available come from Dr. MRS of the South Texas Foot Specialists.  These are the May 2003 and December 2009 surgical treatment records.  The May 2003 treatment records show a diagnosis of left foot calcaneal spur, plantar fasciitis, and a soft tissue mass on the medial aspect of his foot.  The Veteran underwent plantar fasciitis release, as well as excision of the calcaneal spur and soft tissue mass in May 2003.  In December 2009, the Veteran similarly was diagnosed with heel spurs and plantar fasciitis of the right foot, and underwent surgery for resection of the heel spur and release of the contracted plantar fasciitis.  Subsequently, the Veteran was diagnosed with recurrence of his heel spurs in February 2010.  

The Galveston CBOC and Houston VAMC treatment records show treatment from June 2005 through February 2014.  These records consistently note a prior medical history of surgery to remove bone spurs.  In February 2007, the Veteran reported left foot pain, a history of heel spur, and treatment through a private podiatrist.  In January 2008 and May 2008, the Veteran's medical history included calcaneal spurs.  He reiterated this in August 2009, including that he sees a private orthopedist.  In July 2010, he complained of right ankle pain with a history of bone spur removal six months prior, and that health care provider diagnosed a heel spur.  The private medical records coincide with this, showing the Veteran's right foot surgery in December 2009.  Finally, in November 2012, he reported a history of painful blisters on his hands and feet, but not in the last two years.  

At the May 2011 VA examination, the Veteran reported pain in the right ankle, but that he was otherwise asymptomatic without flare-ups or inflammatory joint disease.  The examiner noted the location of this pain to be the peroneus longus ligament, and found no indication of Achilles tendonitis or pain on the plantar surface of his foot, as the 2003 and 2009 surgeries were evidently very successful.  The examination included X-rays, showing mild right hallux valgus.  The examiner diagnosed chronic inflammatory tendonitis of the right foot only.  The examiner then concluded with a negative etiology opinion on the possibility of service connection for calcaneal spurs based on the lack of treatment or problems with his feet from the March 1967 in-service Achilles tendonitis of the right foot until his May 2003 left foot surgery.  However, that examination report failed to include a discussion of the Veteran's lay statements attesting to in-service diagnosis for bone spurs and post-service treatment by Dr. W, and further included no opinion for the possibility of service connection for tendonitis or hallux valgus.  

Therefore, the Board remanded this case for a new VA examination in March 2013, and the Veteran attended his second VA examination in May 2013.  That examiner diagnosed bilateral hallux valgus, bilateral degenerative arthritis based on X-ray, plantar fasciitis, and a history of heel spur.  She noted the March 1967 in-service diagnosis of Achilles bursitis, and explained that Achilles tendonitis is a different condition from the Veteran's current plantar fasciitis as it affects a different anatomical area of the foot.  The examiner further stated that there was no evidence of spur in X-ray or plantar fasciitis in service.  However, the STRs included no in-service foot X-rays, and the examiner failed to address the Veteran's lay testimony as to in-service diagnosis for bone spurs.  Moreover, that examination did not review the May 2011 examiner's diagnosis of chronic inflammatory tendonitis, and therefore offered no etiology opinion for tendonitis.  This examination report also did not provide etiology opinions regarding hallux valgus or degenerative arthritis.  

Therefore, the Board remanded again in April 2014, and the Veteran attended the June 2014 VA examination.  At that examination, the Veteran clarified that his treatment with Dr. W in Victoria, Texas had been in the 1990s, and repeated his recitation of surgery for his left foot in 2003 and right foot in 2009.  He also reported that his feet hurt all the time, that orthotics aggravate his feet, that he wears soft-soled shoes, and that the 2003 and 2009 surgeries did help.  That examiner diagnosed a history of plantar fasciitis, heel spurs, and Achilles tendonitis without current disorders.  He reviewed the May 2013 radiological imaging, but found no degenerative disease in opposition to that VA examiner's findings.  The examiner also found no diagnosis for hallux valgus or tendonitis of the peroneus longus ligament, but only reviewed the May 2013 X-rays without considering the May 2011 X-rays.  For heel spurs and plantar fasciitis, he explained that the surgeries had corrected these conditions, leaving no current diagnosis for a chronic disorder.  He concluded by explaining that the Veteran's in-service Achilles bursitis was unrelated to any of the above diagnoses based on the 20 plus year gap in treatment between service and the Veteran's treatment with Dr. W in 1990s.  He repeated these findings in his July 2014 addendum opinion.  

Given that examiner's failure to note the May 2011 X-rays or the Veteran's lay testimony as to in-service diagnosis for bone spurs, the AOJ referred this case to the September 2014 podiatrist for an independent medical opinion based on a review of the Veteran's VBMS file.  That podiatrist reviewed his March 1967 in-service Achilles tendonitis, and explained that this condition was related to shoe pressure, a high shoe contour, and the resulting excess pressure on the back of the Veteran's heel.  Based on the March 1967 follow up treatment, she concluded that padding and a lower shoe contour relieved this pressure, and found that the condition had resolved prior to the Veteran's separation from service.  She went on to explain that Veteran's plantar fasciitis and calcaneal spurring were anatomically related to the plantar surface of the foot, rather than the back of the heel.  Based on this anatomical and biomechanical relationship she considered it less likely than not that the Veteran's in-service Achilles tendonitis had caused his plantar fasciitis and calcaneal spurs.  The podiatrist buttressed this finding by citing the same 20 plus year gap between the March 1967 in-service injury and any treatment in the 1990s with Dr. W.  

For the Veteran's tendonitis, the podiatrist further explained the anatomy of the Veteran's foot.  She described that the peroneal tendons originate in the lateral aspect of the fibula, whereas the Achilles tendon inserts into the posterolateral aspect of the calcaneal tuberosity.  Therefore, she concluded that the peroneal tendonitis diagnosed in May 2011 was less likely than not related to the in-service Achilles tendonitis based on the lack of evidence of an anatomical relationship.  She again buttressed this finding with the 20 plus year gap in treatment between service and private treatment beginning in the 1990s.  

For the Veteran's hallux valgus deformity, the podiatrist explained that this condition is an acquired structural deformity of the first metatarsophalangeal joint.  She detailed that this joint deviates medially (towards the midline of the body), while the distal and proximal first phalanx rotates in a lateral and valgus direction.  This requires a pronating force for the joint to deviate in to a bunion deformity.  Therefore, she concluded that the hallux valgus deformity was related to the aging process rather than the Veteran's in-service Achilles tendonitis.  She buttressed this conclusion with the lack of anatomical relationship between the Achilles tendon in the heel and the first metatarsophalangeal joint (just below the great toe).  

Bone Spurs and Plantar Fasciitis

Initially, the Board notes that the Veteran has been diagnosed with both bone spurs and plantar fasciitis of the bilateral feet.  The June 2014 VA examiner argued that the Veteran's bone spurs and plantar fasciitis have completely resolved following his May 2003 and December 2009 right and left foot surgeries.  However, this disregards the private treatment records showing February 2010 diagnosis for calcaneal spurs following those surgeries, and the May 2013 VA examination report with diagnosis for plantar fasciitis.  Therefore, the Veteran has current diagnoses for these disorders.  Further, the STRs document the March 1967 in-service diagnosis for Achilles bursitis.  Therefore, the Veteran also has an in-service injury.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

However, the evidence does not support a finding of a relationship between the in-service diagnoses and events and the current disorders.  The September 2014 medical examiner provided a negative nexus opinion.  The VA podiatrist reviewed the claims file, including the STRs, considered the Veteran's in-service injuries, and provided a detailed rationale for the opinions provided.  That rationale ruled out the relationship between the Veteran's current bone spurs and plantar fasciitis and his in-service Achilles tendonitis based on biomechanical relationships between the different anatomical parts of his feet.  The Board finds that this opinion is factually accurate, fully articulated, and included sound reasoning for the conclusion; it is assigned significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, the September 2014 podiatrist considered the Veteran's lay testimony of private treatment with Dr. W in the 1990's, and buttressed her conclusion by citing the 20 plus year gap between this earliest post-service treatment and his in-service injury.  With regard to the decades-long evidentiary gap in this case between active service and the earliest private treatment reported by the Veteran, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For these reasons, the Board finds the VA medical opinions to be the most probative evidence on the element of a nexus to service.

The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter; here, however, he is not competent to provide an etiology opinion as the development of these particular feet disorders is a highly complex medical determination not capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the September 2014 podiatrist is of greater probative weight than his more general lay assertions in this regard.  As noted above, the opinion is assigned provative value; in addition, the Veteran's statements included no such discussion of the biomechanical relationships between the different anatomical parts of his feet.  



Hallux Valgus Deformities

For this disorder, the May 2011 X-rays show evidence of mild hallux valgus deformity of the right foot, and the May 2013 VA examiner diagnosed bilateral hallux valgus deformities.  Again, the STRs document the March 1967 in-service diagnosis of Achilles bursitis.  Therefore, the Veteran has both an in-service injury and current diagnosis.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167

As with the Veteran's diagnoses for bone spurs and plantar fasciitis, the evidence does not support a finding of a nexus between this in-service event and the current diagnosis of bilateral hallux valgus deformities.  The September 2014 medical opinion weighs against the Veteran's claim.  Again, there is no evidence of record attributing hallux valgus deformities to the Veteran's service, other than his lay statements; and those statements do not include the same level of detailed discussion and supporting rationale.  

The September 2014 medical examiner provided a negative nexus opinion.  The VA podiatrist reviewed the claims file, including the STRs, considered the Veteran's in-service injuries, and provided a detailed rationale for the opinions provided.  The podiatrist explained that the disorder is an acquired structural deformity which requires a pronating force for the joint to deviate in to a bunion deformity.  Therefore, the examiner concluded that the hallux valgus deformity was related to the aging process rather than the Veteran's in-service Achilles tendonitis.  She buttressed this conclusion with the lack of anatomical relationship between the Achilles tendon in the heel and the first metatarsophalangeal joint (just below the great toe).  The Board finds that this opinion is factually accurate, fully articulated, and included sound reasoning for the conclusion; it is assigned significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, the September 2014 podiatrist considered the Veteran's lay testimony of private treatment with Dr. W in the 1990's, and buttressed her conclusion by citing the 20 plus year gap between this earliest post-service treatment and his in-service injury.  With regard to the decades-long evidentiary gap in this case between active service and the earliest private treatment reported by the Veteran, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For these reasons, the Board finds the VA medical opinions to be the most probative evidence on the element of a nexus to service.

The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter; here, however, he is not competent to provide an etiology opinion as the development of these particular feet disorders is a highly complex medical determination not capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the September 2014 podiatrist is of greater probative weight than his more general lay assertions in this regard.  As noted above, the opinion is assigned probative value; in addition, the Veteran's statements included no such discussion of the biomechanical relationships between the different anatomical parts of his feet.  

Tendonitis

For this condition, the May 2011 VA examiner diagnosed chronic inflammatory tendonitis of the peroneus longus ligament of the right foot only.  As the STRs document the March 1967 in-service diagnosis for Achilles bursitis of the right heel, the Veteran again has both an in-service event and current diagnosis.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167

The evidence does not support a finding of a nexus between this in-service event and the current diagnosis of tendonitis.  The September 2014 medical opinion weighs against the Veteran's claim.  There is no evidence of record attributing tendonitis to the Veteran's in-service injuries, other than his lay statements.  The September 2014 podiatrist cited the lack of any anatomical relationship between the peroneal tendons and the Achilles tendons to support her opinion.  She buttresses her opinion with the over 20-year gap between the Veteran's in-service injury and his earliest post-service treatment.  This rationale supports the conclusion that the Veteran's tendonitis is not related his service.  The Board again finds that September 2014 podiatrist's opinion is the most probative evidence of records on the element of a nexus as it is more thorough, and offers a more detailed rationale than any other VA opinion or the Veteran's lay statements.  Stefl, 21 Vet. App. at 124; Guerrieri, 4 Vet. App 467, 470-471 (1993).  

The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter; here, however, he is not competent to provide an etiology opinion as the development of these particular feet disorders is a highly complex medical determination not capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the September 2014 podiatrist is of greater probative weight than his more general lay assertions in this regard.  As noted above, the opinion is assigned probative value; in addition, the Veteran's statements included no such discussion of the biomechanical relationships between the different anatomical parts of his feet.  

Finally, the May 2011 examiner speculated that this pain could be a residual of the Veteran's December 2009 surgery to excise bone spurs and release contracted plantar fasciitis.  However, this decision denies service connection for both bone spurs and plantar fasciitis.  Therefore, the any relationship between either bone spurs or plantar fasciitis and tendonitis cannot support that theory, and no award of service connection can prevail on that basis.  Moreover, the Veteran himself has never raised this theory of entitlement.  

Accordingly, service connection for bone spurs, plantar fasciitis, hallux valgus, and tendonitis is denied.


ORDER

Entitlement to service connection for bone spurs of the bilateral feet is denied.  

Entitlement to service connection for plantar fasciitis of the bilateral feet is denied.  

Entitlement to service connection for hallux valgus deformities of the bilateral feet is denied.  

Entitlement to service connection for tendonitis of the right foot is denied.  


REMAND

As detailed above, the September 2014 podiatrist addressed the Veteran's diagnoses for calcaneal spurring, tendonitis, plantar fasciitis, and hallux valgus.  However, she did not address the May 2013 VA examiner's diagnosis for degenerative arthritis of both feet.  The May 2013 examiner also did not offer a medical nexus opinion.  Moreover, the June 2014 VA examiner reviewed the same May 2013 X-rays and found no evidence of arthritis.  Therefore, there is some question as to whether this diagnosis applies, and if so whether it could be related to the Veteran's service or in-service foot injuries.  While the Board sincerely regrets the additional delay, further remand is required to address these concerns.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of any degenerative arthritis of the bilateral feet.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings, STRs, post-service private treatment records, and post-service VA treatment records whether the Veteran has had degenerative arthritis of the bilateral feet any time since January 2011.  The examiner must specifically address the following:  the May 2011 VA examination report's X-rays, the May 2013 VA examination report's X-rays, the May 2013 VA examiner's diagnosis for degenerative arthritis of both feet, the Veteran's lay report of in-service diagnosis for bone spur, the Veteran's testimony regarding intermittent symptoms of heel pain following service, and the Veteran's lay statements regarding private treatment for his feet in the 1990s with Dr. W. in Victoria, Texas.  

If there has been a diagnosis at any time since 2011, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that any degenerative arthritis was caused or aggravated by the Veteran's military service, to include the March 1967 episode of Achilles bursitis.  The examiner must presume, for purposes of providing this opinion, that the Veteran's lay statements are true.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

2.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


